DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6, drawn to a polyolefin microporous membrane.
Group II, claims 7-10, drawn to a method of making a polyolefin microporous membrane.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a polyolefin microporous membrane having a TD thermal shrinkage at 120ºC of 8% or less, and a TD thermal shrinkage at 130ºC of 3 to 5 times as great as the TD thermal at 120ºC and of at least 12% greater than the TD thermal shrinkage at 120ºC, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Inagaki et al. (US 2011/0311878). 
Inagaki et al. teaches a polyolefin microporous membrane having a thermal shrinkage rate in the width direction at 120ºC of less than 10% (abstract). The polyolefin microporous membranes are made from polyolefins. The polyolefins may be used in a mixture and preferably include a mixture prepared by mixing ultrahigh molecular weight polyolefin having a viscosity average molecular weight of not less than 500,000 together with a high density polyethylene homopolymer having a molecular weight of not more than 500,000 (¶57-58). The Mv of the entire PO microporous membrane is preferably 100,000 to 1,200,000 and more preferably 300,000 to 800,000. See ¶58. Examples of the microporous membranes of Inagaki are produced using essentially the same amounts of the same types of polymers and using very similar process conditions as the process conditions as described in Table 1 of the instant specification. See Tables 1-3 of Inagaki et al. Particularly, an ultrahigh molecular weight polyethylene having a molecular weight of 700,000 is combined with a polyethylene having a molecular weight of 300,000 together with paraffin. The mixture if melt-kneaded and extruded through a T-die onto a cooling roller, molded (casted) and cooled and solidified to obtain a gel sheet. The sheet is biaxially stretched 7 times in the MD and 7.5 times in the TD at 123ºC. The sheet is immersed in methyl ethyl ketone to extract and remove the paraffin, and then a TD tenter is used to heat set the film at 130ºC at a stretch ratio of 1.7 times, and the relaxation operation of 0.8 times was performed. Examples 1-11 and 1-13 to 1-18 have a thermal shrinkage rate at 120ºC of 8% or less. One or ordinary skill in the art would readily expect the films of Inagaki et al. to necessarily have the same properties as the polyolefin microporous membranes of the instant claims, including the TD thermal shrinkage at 130ºC recited in instant claim 1. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766